                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

SWIVEL RENTAL & SUPPLY LLC                        CIVIL ACTION NO. --18-1141

VERSUS                                            JUDGE JUNEAU

PETRO BULL LLC, ET AL.                            MAGISTRATE JUDGE WHITEHURST


                                     JUDGMENT

       Upon consideration of the Objection filed by Bacchus Lifting L L C, Jason Bellard,

Bowls Slips & Grips L L C, Dow Drobish, Petro Pull L L C, (collectively “defendants”) Rec.

Doc. [32], to the Report and Recommendation of the Magistrate Judge previously filed

herein, Rec. Doc. [31], recommending that the RENEWED MOTION to Dismiss For Failure

to State a Claim filed by Swivel Rental & Supply L L C (“plaintiff”), Rec. Doc. [23], be

GRANTED IN PART AND DENIED IN PART; the Court having conducted an independent

review of the record, adopts in part the Report and Recommendation.

       The Court finds that the motion to dismiss the defendants’ counterclaims alleging

patent invalidity, to the extent such claims are premised on 35 U.S.C. §§101, 102, 103,

and 112, should be DENIED AND DISMISSED WITHOUT PREJUDICE.

       The Court adopts all remaining reasons of the Report and Recommendation having

determined that the findings and recommendations are correct under applicable law.

       Accordingly,
       IT IS ORDERED that the Renewed Motion to Dismiss Pursuant to Rule 12(b)(6), Rec.

Doc. [23] filed by plaintiff Swivel Rental & Supply, LLC is GRANTED IN PART AND DENIED

IN PART, as follows. Defendants’ counterclaims alleging patent invalidity, to the extent

such claims are premised on 35 U.S.C. §§101, 102, 103, and 112, is GRANTED, and these

counterclaims are DENIED AND DISMISSED WITHOUT PREJUDICE. The defendants’

counterclaim alleging patent invalidity under 35 U.S.C. §132 is not dismissed, as the

plaintiff has not sought dismissal of this counterclaim.

       IT IS FURTHER ORDERED that the motion to dismiss defendants’ LUTPA

counterclaims is DENIED on grounds that the defendants fail to state a claim and on

grounds that the LUTPA claims are prescribed/preempted, but is GRANTED on grounds of

preemption only to the extent that these counterclaims are based on plaintiff’s alleged

improper use of patent rights.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 17th day of July, 2019.



                                                 ______________________________
                                                 MICHAEL J. JUNEAU
                                                 UNITED STATES DISTRICT JUDGE
